DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to Provisional Application No. 63/016,136 filed April 27, 2020.

Election/Restrictions
Applicant’s election without traverse of Species C-Fig. 14 in the reply filed on April 15, 2021 is acknowledged.
Accordingly, Claims 1-9, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A and B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.
Examiner notes claims 19 and 20 currently depend upon claim 1, Examiner believes this to be a typographical error and claims 19-20 should depend up claim 11.

Status of Claims
This Office Action is responsive to the Response to Election/Restriction filed on April 15, 2021. As directed, claims 10-14, 16, and 18, filed August 24, 2020, are presently pending in this application, claims 1-9, 15, and 17 being withdrawn from consideration.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “at least one suction tube, the suction tube having”, ln 11 should read -- at least one suction tube, the at least one suction tube having--;
Claim 11 recites “a plurality of apertures configured in a wall of the suction tube near its distal end.”, ln 13-14 should read --a plurality of apertures configured in a wall of the suction tube near a distal end of the at least one suction tube --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, and claim 13 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “having a dimension of 1 cubic inch.”, ln 2 it is unclear how a dimension being a measurement in a single line, e.g. length, width, or height, can be in the units of volume e.g. inches cubed. For the purpose of this Office Action “having a dimension of 1 cubic inch.” is interpreted as reciting --having a volume of 1 cubic inch.--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. No. 2017/0049606; hereinafter: “Chen”) in view of Tao et al. (U.S. Pub. No. 2014/0366890; hereinafter: “Tao”) in view of Beadle et al. (U.S. Pub. No. 2020/0069850; hereinafter: “Beadle”)
Regarding Claim 10, Chen discloses a method comprising providing an assembly, the assembly comprising: a miniature vacuum unit (90; Fig. 9-11) configured to suck air under pressure (¶¶ 0049-0050, 0056), the miniature vacuum unit having a filter media (954a; Fig. 10) configured to retain microbes suspended in the sucked air (¶ 0056), the miniature vacuum unit having an air inlet (93, 94; Fig. 3, 9A, 9B, 9D, 10), a suction tube (700; Fig. 11) having a proximal end (at 702; Fig. 11) and a distal end (at 70; Fig. 11), the proximal end coupled to the air inlet (Fig. 11; ¶ 0052).
Chen does not specifically disclose the assembly of the method wherein the air inlet comprises a first air inlet and a second air inlet, wherein the suction tube comprises a first suction tube having a proximal end and a distal end, the proximal end coupled to the first air inlet, the first suction tube having apertures configured near the distal end, a second suction tube coupled to the second air inlet, the second suction tube having apertures; and the method comprising positioning the first suction tube within the oxygen mask worn by the patient, wherein the apertures of the first suction tube are within the oxygen mask; positioning the second suction tube around the oxygen mask; and sucking air through the apertures of the first suction tube and the second suction tube.
Tao discloses a method comprising a negative pressure device comprising a mask (10, 12; Fig. 6-10), a first suction tube (40, 42, 44; Fig. 6-10) having apertures (46, 48; Fig. 6-10; ¶ 

    PNG
    media_image1.png
    369
    275
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Tao.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of the method and the method of Chen to include the mask, the suction tube comprising the first suction tube having apertures configured 
The modified method of Chen does not specifically disclose the assembly wherein the air inlet comprises a first air inlet and a second air inlet, wherein the first suction tube has a proximal end coupled to the first air inlet, and the second suction tube coupled to the second air inlet.
Beadles discloses a multiple negative pressure system comprising two air inlets (302, 304; Fig. 3-4C), a first air inlet (302; Fig. 3-4C) and a second air inlet (304; Fig. 3-4C); two suction tubes (208, 210; Fig. 2-3), a first suction tube (208; Fig. 2-3) at its proximal end coupled to the first air inlet (Fig. 2-3), and a second suction tube (210; Fig. 3) at its proximal end coupled to the second air inlet (Fig. 3; ¶¶ 0043-0044, 0048, 0052) for the purpose of applying differing negative pressure to the first suction tube and the second suction tube (¶¶ 0071, 0074). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified assembly of the modified method of Chen to include the air inlet comprising the first air inlet and the second air inlet, wherein the first suction tube has the proximal end coupled to the first air inlet, and the second suction tube coupled to the second air inlet as taught by Beadles for the purpose of applying differing negative pressure to the first suction tube and the second suction tube (See Breadles: ¶¶ 0071, 0074).

Claim 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. No. 2017/0049606) in view of Tao (U.S. Pub. No. 2014/0366890).
Regarding Claim 11, Chen discloses a negative pressure generating system comprising: a miniature vacuum unit (90; Fig. 9-11), the miniature vacuum unit comprising: a housing (95, 96; Fig. 9-10; ¶¶ 0049-0056), at least one air inlet (40, 42, 93, 94; Fig. 1A-1D, 3, 9A, 9B, 9D, 10) configured in the housing for air intake (¶¶ 0050-0053, 0056); a vacuum motor (900; Fig. 10) for sucking the air through the at least one air inlet (¶¶ 0050-0053); vents (954b; Fig. 10) configured in the housing for blowing the sucked air out of the housing (¶¶ 0049-0050, 0056), a filter media (954a; Fig. 10) covering an inner side of the vents (¶ 0056), such as the sucked air pass through the filter media (¶ 0056), the filter media configured to retain microbes suspended in the sucked air (¶ 0056); at least one suction tube (700; Fig. 11), the at least one suction tube having a proximal end (at 702; Fig. 11) and a distal end (at 70; Fig. 11), the proximal end of the at least one suction tube configured to sealably and releasably coupled to the at least one air inlet (Fig. 11; ¶ 0052).
Chen does not specifically disclose the negative pressure generating system comprising a plurality of apertures configured in a wall of the suction tube near a distal end of the at least one suction tube.
Tao discloses a negative pressure device comprising a mask (10, 12; Fig. 6-10), a plurality of suction tubes (14, 18, 20, 26, 40, 42, 44; Fig. 6-10), and a plurality of apertures (24, 46; Fig. 6-10; ¶¶ 0040, 0054) configured in a wall (16, 40; ¶¶ 0042-0047) of the plurality of suction tubes near a distal end (A and B, Fig. A annotated above) of the plurality of suction tube (¶¶ 0054-0065) for the purpose of utilizing the mask and the plurality of suction tubes that are placed in fluid communication with a suction source to draw airflow away from a surgical patient containing elevated levels of oxygen to prevent surgical fires (¶ 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the suction tube of Chen to include the mask and plurality of suction tubes and the plurality of apertures configured in the wall of the plurality of suction tubes near the distal end of the plurality of suction tube as taught by Tao for the purpose 
Regarding Claim 12, the modified device of Chen discloses the negative pressure generating system discloses limiting the size of the miniature vacuum unit (See Chen: ¶¶ 0051, 0054). 
The modified device of Chen does not specifically disclose the negative pressure generating system wherein the miniature vacuum unit is cubical in shape and having a volume of 1 cubic inch.
It appears that the system of Chen would operate equally well with the claimed shape and volume of 1 cubic inch since limiting the size of the miniature vacuum unit is a known consideration (See Chen: ¶¶ 0051, 0054). Further, applicant has not disclosed that the shape and volume of the miniature vacuum unit solves any stated problem or is for any particular purpose (Instant Spec: ¶¶ 0018, 0047), indicating simply that the shape and volume “can be” cubical and 1 cubic inch, respectively.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the miniature vacuum unit of the modified device of Chen to have a cubical shape and a volume of 1 cubic inch because it appears to be an arbitrary design consideration which fails to patentably distinguish over the modified device of Chen. 
Examiner notes that Applicant has been put on notice that it has been held by the courts that a mere change in size, e.g. enlargement or reduction, of well-known limitations is well within the capabilities of one of ordinary skill in the art and is not specifically eligible as allowable subject matter. MPEP 2144.04(IV)(A). Applicant would need to prove or claim that the enlargement or reduction in size, in this case reduction in size of a vacuum unit, was 
Regarding Claim 14, the modified device of Chen discloses the negative pressure generating system wherein the plurality of suction tubes comprises a branch tube (42, 44; Fig. 6-10) that branches from a near middle portion (C, Fig. A annotated above) of the plurality of suction tube, lumen of the branch tube is in fluid communication with lumen of the at least one suction tube (See Chen: ¶¶ 0054, 0056-0057, 0060-0061), the branch tube having apertures (See Chen: 46, 48; Fig. 6-10; ¶¶ 0054, 0056-0057, 0060-0061) configured in the wall of the branch tube.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tao as applied to claim 12 above, and further in view of Sata et al. (U.S. Pub. No. 2012/0285459; hereinafter: “Sata”).
Regarding Claim 13, the modified device of Chen discloses the negative pressure generating system, shown above. 
The modified device of Chen does not specifically disclose the negative pressure generating system wherein the miniature vacuum unit further comprises a UV lamp enclosed in the housing and configured to irradiate the filter media.
Sata teaches an exhaled gas disinfection and cleaning device comprising a UV lamp (12; Fig. 2) enclosed in a housing (10; Fig. 2) and configured to irradiate a filter media (14; Fig. 2; ¶¶ 0078, 0080-0082, 0085-0087) for the purpose of disinfecting the air flow and cleaning the filter media (¶ 0087). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Chen to further include the UV lamp enclosed in the housing and configured to irradiate the filter media as taught by Sata for the purpose of disinfecting the air flow and cleaning the filter media (See Sata: ¶ 0087).

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tao as applied to claim 11 above, and further in view of Beadle (U.S. Pub. No. 2020/0069850).
Regarding Claim 16, the modified device of Chen discloses the negative pressure generating system, shown above. 
The modified device of Chen does not specifically disclose the negative pressure generating system comprises: two air inlets, a first air inlet and a second air inlet; two suction tubes, a first suction tube at its proximal end coupled to the first air inlet, and a second suction tube at its proximal end coupled to the second air inlet.
Beadles discloses a multiple negative pressure system comprising two air inlets (302, 304; Fig. 3-4C), a first air inlet (302; Fig. 3-4C) and a second air inlet (304; Fig. 3-4C); two suction tubes (208, 210; Fig. 2-3), a first suction tube (208; Fig. 2-3) at its proximal end coupled to the first air inlet (Fig. 2-3), and a second suction tube (210; Fig. 3) at its proximal end coupled to the second air inlet (Fig. 3; ¶¶ 0043-0044, 0048, 0052) for the purpose of applying differing negative pressure to the first suction tube and the second suction tube (¶¶ 0071, 0074). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Chen to include the two air inlets; the two suction tubes, and wherein the first suction tube at its proximal end coupled to the first air inlet, and the second suction tube at its proximal end coupled to the second air inlet as taught by Beadles for the purpose of applying differing negative pressure to the first suction tube and the second suction tube (See Beadles: ¶¶ 0071, 0074).
Regarding Claim 18, the modified device of Chen discloses the negative pressure generating system comprising the oxygen mask (See Tao: 10, 12; Fig. 6-10), the distal end of the first suction tube (A, Fig. A annotated above) inserted into the oxygen mask (See Tao: Fig. 6-10; ¶¶ 0054-0065), the second suction tube (B, Fig. A annotated above) wrap around the oxygen mask (See Tao: Fig. 6-10; ¶¶ 0042-0044, 0054-0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Examiner, Art Unit 3785